NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Multi Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Developing Markets Fund NVIT Emerging Markets Fund NVIT International Equity Fund NVIT Nationwide Fund NVIT Real Estate Fund NVIT Worldwide Leaders Fund Oppenheimer NVIT Large Cap Growth Fund Templeton NVIT International Value Fund Van Kampen NVIT Comstock Value Fund Supplement dated June 20, 2011 to the Prospectus dated May 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. NVIT International Equity Fund 1. Effective August 31, 2011, the information in the section entitled “Portfolio Management – Portfolio Managers” on page 19 of the Prospectus is deleted and replaced with the following: Portfolio Manager Title Length of Service Clas Olsson Lead Portfolio Manager, Invesco Since 1994 Shuxin Cao, CFA Portfolio Manager, Invesco Since 1997 Matthew Dennis, CFA Portfolio Manager, Invesco Since 2000 Jason Holzer, CFA Portfolio Manager, Invesco Since 1996 Mark Jason Portfolio Manager, Invesco Since 2001 2. Effective August 31, 2011, the paragraph following “Portfolio Management” on pages 54-55 of the Prospectus that relates to the NVIT International Equity Fund and NVIT Worldwide Leaders Fund is deleted and replaced with the following: NVIT International Equity Fund The NVIT International Equity Fund is managed by a team that includes Clas Olsson (lead manager); Jason Holzer, CFA; Matthew Denis, CFA; Shuxin Cao, CFA and Mark Jason. These individuals are jointly and primarily responsible for the day-to-day management of the NVIT International Equity Fund.Mr. Olsson is a Lead Portfolio Manager.A lead manager generally has final authority over all aspects of the Fund’s investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio construction techniques, portfolio risk assessment, and the management of daily cash flows in accordance with portfolio holdings.He joined Invesco in 1994 as an investment officer and international portfolio analyst and was promoted to his current position in 1997. He is also chief investment officer of Invesco’s International Growth Investment Management Unit. Mr. Holzer, Portfolio Manager, has been associated with Invesco and/or its affiliates since 1996. Mr. Dennis, Portfolio Manager, has been associated with Invesco and/or its affiliates since 2000. Mr. Cao, Portfolio Manager, has been associated with Invesco and/or its affiliates since 1997.Mr. Jason, Portfolio Manager, has been associated with Invesco and/or its affiliates since 2001. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
